Citation Nr: 0946668	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of left elbow fracture with valgus 
deformity.

2.  Entitlement to an initial compensable rating for otitis 
media.

3.  Entitlement to an initial compensable rating for 
sinusitis.

4.  Entitlement to an initial rating in excess of 30 percent 
disabling for social phobia disorder. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 2005.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2005 from the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for the left 
elbow fracture with an initial 10 percent evaluation 
assigned, for a social phobia with an initial noncompensable 
evaluation assigned and for otitis media, claimed as 
sinusitis (and combined therein) with an initial 
noncompensable evaluation assigned.  

In an August 2009 Decision Review Officer (DRO) decision, the 
initial rating for the social phobia was increased to 30 
percent disabling.  The DRO also assigned separate 
evaluations for the otitis media and sinusitis, and that 
change is reflected in the issues stated above.  The Veteran 
has not expressed satisfaction with the 30 percent rating for 
the social phobia, and this matter remains on appeal.  AB v 
Brown.  6 Vet. App. 35, 39 (1993).

The appeal of the otitis media issue is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran who is shown to be left handed, has a 20 
degree valgus deformity, status post rod placement, in his 
left elbow, which more closely resembles a marked cubitus 
varus or cubitus valgus deformity.  There is no evidence of 
loss of supination or pronation due to bone fusion, with the 
hand fixed in full pronation, forearm flexion limited to 70 
degrees, forearm extension limited to 90 degrees, flail joint 
of the elbow, nonunion of the radius or ulna with false 
movement, nor is there any ankylosis.

2.  The veteran's sinusitis is not productive of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting

3.  The veteran's service-connected social phobia has been 
shown to be manifested by such symptoms included anxiety 
primarily in social settings, with physiological 
manifestations such as sweating, and some irritability and 
anger problems, isolation and Global Assessment of 
Functioning (GAF) scores primarily around 68 with the most 
recent score of 60, and has been found by medical evidence to 
result in no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms, although generally functioning satisfactorily, 
with routine behavior, self- care, and conversation normal.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
residuals of left elbow fracture with valgus deformity have 
been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.31, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 
5206 and 5207 (2009).

2.  The criteria for an initial compensable evaluation for 
sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.97, Diagnostic Code 6510 (2009).

3.  The criteria for an initial evaluation in excess of 30 
percent disabling for social phobia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 
4.130; Diagnostic Code 9403 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Veteran filed his claim for service connection for the 
enumerated issues in March 2005.  Prior to adjudicating this 
claim in November 2005, the RO issued a duty to assist letter 
in April 2005 addressing service connection.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Moreover, as regards to the enumerated issues, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, supra, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations in 
June 2009 addressing the claimed disorders included review of 
the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

III.  Analyses

The Veteran claims that his left ulnar fracture, sinusitis 
and social phobia are more severe than currently evaluated.  
The pertinent history obtained from service treatment records 
reveal that the Veteran fractured his left ulna in July 1979 
and continued to have left elbow complaints in 1999 and 2001.  
The records also show treatment for multiple occasions for 
upper respiratory infections, sinusitis and ear effusion.  
The records also the Veteran was diagnosed with social 
anxiety disorder in January 2003.  Of note regarding his left 
ulna, he reported being left handed on his February 1979 
enlistment examination.  

A. Laws and Analysis-Elbow Fracture, left

The April 2005 VA general examination noted the history of 
left arm fracture with pins installed.  The condition existed 
since 1979 and involved the left forearm.  His symptoms were 
pain in the arm when lifting, working or over extending.  
Symptoms were constant.  There was no history of bone 
infection.  He was not currently receiving treatment for this 
condition.  His functional impairment was that he could not 
fully rotate or extend the arm.  

The physical examination revealed that his left radius 
humerus and ulna all had normal findings.  The range of 
motion of the left elbow joints revealed 0 degrees extension 
and 125 degrees flexion.  Pain occurred at these degrees.  
Left elbow supination was 65 degrees and pronation was 80 
degrees.  Pain occurred at 65 degrees.  Range of motion on 
the left arm was additionally limited after repetitive use by 
pain, weakness, lack of endurance.  Pain was the major 
functional impact.  His left wrist had 70 degrees 
dorsiflexion, 80 degrees palmar flexion, 20 degrees radial 
deviation and 45 degrees ulnar deviation.  The left wrist's 
range of motion was identical to the non injured right wrist 
and there was no additional limitation after repetitive use.  
Other findings included a 20 degree valgus deformity of the 
left elbow.  Strength of the triceps on the left was 4/5, 
compared to 5/5 on the right.  Bilateral wrist extension and 
biceps were 5/5.  He was reported to be dominant in both 
hands because he could use both hands to write, eat and comb 
hair.

The report of a June 2009 VA general examination noted the 
history of the left arm fracture, with current reports of 
pain in the left arm about 4 times a day and last about an 
hour each time.  The pain was localized, aching and sharp.  
At its worst it reached a level 8/10.  Pain was elicited by 
activity, writing, typing, and picking up things.  Rest 
relieved it.  He also reported weakness, stiffness, giving 
way and fatigability.  He denied swelling, heat, redness, 
lack of endurance, locking or dislocation.  Treatment was rod 
placement.  He reported surgery to treat the fractured arm in 
1979, with residuals of arm pain.  He reported a limited 
ability to use his hands to lift, do yard work, or play 
sports.  

Physical examination of the left upper extremity included 
examination of a scar located at the left lateral wrist.  The 
scar measured 3 centimeters by 6.2 centimeters and was not 
painful on examination.  There was no skin breakdown.  This 
was a superficial scar with no underlying tissue damage, 
inflammation or edema.  There was no keloid formation and it 
was not disfiguring.  The scar did not limit motion or 
function.

Orthopedic examination of the left upper extremity included a 
notation that the Veteran was right handed, because he used 
his right hand to write.  Examination of the left elbow 
showed tenderness, but no signs of edema, effusion, weakness, 
redness, heat, guarding of movement or subluxation.  Range of 
motion of the left elbow was 7 degrees extension and 145 
degrees flexion with pain at these extremes.  Supination was 
45 degrees and pronation was 80 degrees.  Pain occurred at 45 
degrees supination, but was not recorded for pronation.  The 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  X-rays showed metallic rod extending through 
the shafts of the left radius and ulna.  The diagnosis for 
the left elbow was fracture, valgus deformity left elbow, 
status post rod placement with residual scar.  The examiner 
commented that the residuals of the left elbow fracture were 
limited range of motion of the left arm, and scar.  The 
effect of this on his usual occupation and his daily 
activities was reduced range of motion in the left arm 
causing difficulty with lifting, grasping, carrying and 
manipulating objects. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The RO has evaluated the veteran's service connected 
residuals of fractured left elbow under the criteria of 38 
C.F.R. § 4.71a (schedule of ratings for musculoskeletal 
disorders), Diagnostic Codes (DC) 5206 (limitation of flexion 
of the forearm).  The RO also considered the criteria under 
DC 5207 (limitation of extension of the forearm).  The Board 
will also consider all other appropriate Diagnostic Codes, in 
addition to these.  

While there is conflicting evidence as to whether the Veteran 
is left handed, right handed or ambidextorous, the Board will 
afford the Veteran the benefit of the doubt that his left arm 
is his major arm, as he is noted to have reported being left 
handed on enlistment examination in 1979 prior to the 
fracture.

Under Diagnostic Code 5206, a noncompensable rating for the 
major arm is warranted where flexion of the forearm is 
limited to 110 degrees.  A 10 percent rating is awarded for 
flexion of the forearm limited to 100 degrees.  The next 
higher rating is 20 percent, which requires flexion of the 
forearm limited to 90 degrees.  A 30 percent rating is 
awarded for flexion of the forearm limited to 70 degrees.  A 
40 percent rating is awarded for flexion of the forearm 
limited to 55 degrees.  A maximum 50 percent rating requires 
flexion of the forearm to be limited to 45 degrees.

Under Diagnostic Code 5207, a 10 percent rating for the major 
arm is warranted where extension of the forearm is limited to 
45 degrees or to 60 degrees.  A 20 percent rating is 
warranted for extension of the forearm limited to 75 degrees.  
A 30 percent rating is warranted for extension of the forearm 
limited to 90 degrees.  A 40 percent rating requires 
extension of the forearm to be limited to 100 degrees.  A 
maximum 50 percent rating requires extension of the forearm 
to be limited to 110 degrees.

Other potentially applicable Diagnostic Codes are as follows.  

Diagnostic Code 5208 provides that major forearm flexion 
limited to 100 degrees with forearm extension limited to 45 
degrees is rated 20 percent. 38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side.  
Flail joint of the elbow is rated 60 percent disabling for 
the major side. 38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side. 38 C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side; nonunion of the ulna in 
the lower half is rated 20 percent for the major side; 
nonunion of the ulna in the upper half, with false movement, 
without loss of bone substance or deformity is rated 30 
percent for the major side; nonunion of the ulna in the upper 
half, with false movement, with loss of bone substance (1 
inch (2.5cms) or more) and marked deformity is rated 40 
percent for the major side. 38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side; nonunion of 
the radius in the upper half is rated 20 percent disabling 
for the major side; nonunion of the radius in the lower half, 
with false movement, without loss of bone substance or 
deformity is rated 30 percent disabling for the major side; 
nonunion of the radius in the lower half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or 
more) and marked deformity is rated 40 percent disabling for 
the major side. 38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, 
Plate I. Diagnostic Code 5213 provides that supination of the 
forearm limited to 30 degrees or less is rated 10 percent 
disabling for the major side.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling 
for the major side; limitation of pronation with motion lost 
beyond the middle of arc is rated 30 percent disabling for 
the major side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side; loss of supination or pronation due to bone 
fusion, with the hand fixed in full pronation, is rated 30 
percent disabling for the major side; and loss of supination 
or pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 40 percent disabling 
for the major side. 38 C.F.R. § 4.71a.

Based on a review of the foregoing, the Board finds that from 
initial entitlement, a 20 percent rating but no more is 
warranted for the Veteran's residuals of left elbow fracture, 
based on the findings in the April 2005 VA examination and 
the January 2009 VA examination of a valgus deformity of the 
left elbow, described in April 2005 as "a 20 degree valgus 
deformity" and in January 2009 diagnosed as "Fracture 
Valgus Deformity, left elbow, status post rod placement."  
Such findings pertaining to the valgus deformity most closely 
resembles the criteria for a 20 percent rating under 
Diagnostic Code 5209 for joint fracture, with marked cubitus 
varus or cubitus valgus deformity.  This deformity has been 
present throughout the pendency of the appeal.  

However, even when considering functional loss due to 
repetitive use, etc,  the evidence does not reflect that the 
left elbow disability resembles the criteria for a rating in 
excess of 20 percent disabling from initial entitlement.  
There is no evidence of loss of supination or pronation due 
to bone fusion, with the hand fixed in full pronation, 
flexion of the forearm limited to 70 degrees, extension of 
the forearm limited to 90 degrees, flail joint of the elbow, 
nonunion of the radius in the lower half or of the ulna in 
the upper half with false movement, without loss of bone 
substance or deformity, nor is there any ankylosis.  Thus, 
higher ratings than a 20 percent initial rating under any of 
the potentially applicable Diagnostic Codes are not 
warranted.  



Scar-Separate Rating

The Board will now consider the appropriateness of a separate 
rating for the surgical scar for the service-connected left 
elbow fracture under the criteria for scars.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Board finds that a separate 
compensable rating is not warranted for the residual scar 
from the left elbow fracture.

The most recent VA examination of June 2009 revealed it to be 
a stable well healed superficial scar, 6.2 centimeters long 
and 3 centimeters wide, which was not tender or painful and 
did not involve skin breakdown or damage or loss of the 
underlying tissue.  The scar did not restrict motion and 
there were no complaints about it from the Veteran.  Thus the 
residual surgical scar, which as described above is 
superficial, nontender, not painful, stable and is less than 
39 square centimeters, would not warrant a compensable rating 
under the criteria addressing scars other than the head, face 
or neck, in effect prior to, or as of August 30, 2002. See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (in effect 
prior to August 30, 2002) and 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7803, 7804 and 7805 (2009). 

Consideration for a separate compensable rating for scars is 
thus not warranted.

B.  Laws and Analysis-Sinusitis 

In an April 2005 VA examination, the Veteran's history for 
sinusitis and that he has suffered from sinusitis for 26 
years was noted.  He reported that sinusitis occurs 
constantly.  During attacks he was not incapacitated.  He did 
not have headaches with the sinus attacks and did not require 
antibiotic treatment.  He suffered from interference 
breathing through his nose.  There was no functional 
impairment from this condition.  

On nose and throat examination, his nose revealed deviated 
septum on the left.  On examination no sinusitis was detected 
even though history of such was noted.  The diagnoses in 
pertinent part were for the left arm, fracture with residual 
of valgus deformity at elbow and weakness.  The subjective 
factors were pain. Objective factors were weakness and 
deformity on examination.  For claimed sinusitis, the 
diagnosis was deviated septum and otitis media.  Subjective 
factors were sinusitis.  Objective factors were deviated 
septum and fluid in the inner ear, with no evidence of 
sinusitis on examination today.  The effect of these 
conditions, in addition to other disabilities examined, 
included restricted lifting no more than 40 pounds, no 
climbing, stooping or squatting, nor prolonged repetitive use 
of the left upper extremity.  He was noted to have his usual 
occupation as environmental technician. 

VA treatment records from 2006 to 2009 reveal findings 
pertaining to his nose and sinuses.  In May 2006, he 
complained of nasal congestion all the time and occasional 
sneezing on review of symptoms.  Nose and throat examination 
revealed the nose had decreased patency and oropharynx was 
normal.  He was assessed with hyperhidrosis and allergic 
rhinitis.  

The report of a June 2009 VA general examination noted a long 
term history of sinusitis.  He now had sinus problems 
reported as constant.  During episodes he was not 
incapacitated.  He had 3 non incapacitating episodes per 
year.  He had headaches with his sinus episodes.  No 
antibiotic treatment lasting 4-6 weeks was needed for his 
sinus problems.  He reported interference with breathing 
through the nose and pain.  He had no purulent discharge from 
the nose, hoarseness or crusting.  His bone condition had 
never been infected and he received no treatment.  He 
reported difficulty sleeping due to sinus congestion.  He 
admitted to having not received any treatment for his sinus 
condition.

Physical examination of the nose and throat revealed that the 
throat mucosa was intact.  There was no pharyngeal erythema 
or exudate.  Nose examination revealed deviated septum on the 
left.  Otherwise there was no other abnormality of the nose 
such as disfigurement, or nasal polyps, etc.  The findings 
revealed the deviation to be slight without obstruction.  
There was rhinitis present and believed to be allergic in 
origin because of ulceration of the left turbinate and 
erythema in the bilateral turbinates.  No sinusitis was 
detected on examination.  X-ray of the sinuses was within 
normal limits.  The diagnosis for the sinuses, was deviated 
septum with allergic findings.  The subjective factor was his 
history of sinus problems.  The objective findings were the 
slightly deviated septum and erythema of the turbinates.  
There was no finding of bacterial rhinitis.  

The veteran's sinusitis disability has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6510 as chronic 
pansinusitis.  Under this section, sinusitis detected by x- 
ray only warrants a zero percent evaluation.  A 10 percent 
evaluation is assigned in cases of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) of antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis, requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
in order in cases following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Also, under this section, an "incapacitating episode of 
sinusitis" means one that requires bed rest and treatment by 
a physician.

Based on a review of the evidence, the Board finds that a 
compensable rating for sinusitis is not warranted.  There is 
no evidence in the records or VA examinations of the Veteran 
having even one episode of sinusitis per year requiring 
prolonged treatment with antibiotics.  While the Veteran is 
noted to report in the April 2005 VA examination that he had 
"constant" sinusitis, he denied having headaches or other 
such symptoms and also denied that it was incapacitating or 
required antibiotic treatment.  The primary problem he 
reported was obstructed nasal breathing, and the examination 
itself revealed no active sinusitis, but did show deviated 
nasal septum.  The treatment records from 2006 to 2009 
primarily address his social phobia problems, with no 
significant evidence of active sinusitis.  Although he was 
noted in May 2006 to have some nasal congestion and sneezing, 
this was attributed to a diagnosis of allergic rhinitis, for 
which service connection is separately in effect.  None of 
the records, which end in July 2009, show treatment for 
sinusitis requiring antibiotics or even evidence of acute 
flareups of sinusitis with accompanying symptoms such as 
headaches, or tenderness.  The June 2009 VA examination noted 
a history of non incapacitating symptoms and no treatment.  
Thus the preponderance of the evidence is against a 
compensable rating for sinusitis based on incapacitating 
episodes.  

Nor does the balance of the evidence show three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  As 
pointed out above, no treatment for even acute flareups of 
sinusitis is shown.  However, the June 2009 VA examination is 
noted to show complaints reported by the Veteran of 
"constant" sinus problems, and he reported having 3 non 
incapacitating episodes per year, accompanied by headaches 
but no reports of purulent discharge or crusting.  The June 
2009 examination itself was negative for any signs of active 
sinusitis.  The Veteran is competent to report as to the 
nature, severity and frequency of his symptoms.  See Layno v. 
Brown, 6 Vet. App. 465,474 (1994).  However, the lack of 
objective medical evidence to corroborate his claims of such 
episodes, weighs negatively against the credibility of such 
claimed episodes.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (holding that lay statements were not 
rendered insufficient by the absence of confirming medical 
evidence, but that the evidence could serve to support a 
finding that lay statements were not credible).  He further 
admitted in the history given in the June 2009 VA examination 
that he has not received treatment for sinusitis, which 
undermines the credibility of his claims of flareups 3 times 
a year.  

Thus the Board finds that preponderance of the evidence is 
against granting a compensable rating based on there being 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  It is further noted that the evidence 
shown on the most recent VA examination in June 2009 does not 
even meet the criteria for a 0 percent rating for sinusitis, 
as there is no X-ray evidence of sinusitis.  

The Board has considered whether a staged rating is 
appropriate from initial entitlement.  However, in the 
present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.

In sum, the Board finds that the preponderance of the 
evidence is against assigning a compensable rating for the 
Veteran's sinusitis.  

C.  Law and Analysis-Social Phobia

The report of an April 2005 VA psychiatric examination noted 
the Veteran to report complaints of starting to sweat and 
getting disoriented in a social setting.  He noted that 
around 1999 or 2000 he began to get increasingly anxious when 
faced with large groups of people either in the military or 
in social situations.  He would begin to sweat from his face 
and scalp.  He also felt disoriented, specifically feeling 
anxious and confused.  Such episodes happen mostly in social 
settings, but once in a while will happen when he is speaking 
on the phone to someone he doesn't know.  They also happened 
during meetings while he was in the military.  He denied any 
anxiety driving in tunnels or open roads.  The symptoms were 
limited to social settings.  He denied any other symptoms.  
He had no history of being suicidal or homicidal or of having 
any form of substance abuse.  He reported having been treated 
in 2003 for outpatient psychotherapy in the service, and had 
been prescribed Zoloft.  He indicated that he discontinued 
the Zoloft while deployed in Iraq in late 2003 due to 
symptoms of dry mouth.  He also reported it was not helpful. 
Presently he received no outpatient treatment, but was 
considering it.  He took no medications.  

His social and occupational history included a career in the 
military since he finished high school.  He had been 
discharged in March 2005 and was looking for work.  He was 
married to his wife for about 20 years and had a 19 year old 
daughter.  His military career was not significant for any 
disciplinary problems and he did not see direct combat, 
although he was stationed in Saudi Arabia in 2003.  Mental 
status examination revealed him to be polite and cooperative 
with goal oriented speech and thoughts.  He had good eye 
contact and was oriented in all spheres.  Memory function was 
good.  He was visibly anxious during the interview, with 
anxious mood and affect.  He was not depressed, psychotic, 
suicidal or homicidal.  Abstracting ability was good and 
mathematical calculating was good.  He had good fund of 
knowledge.  Insight and judgment were good.  

The examiner discussed that the Veteran suffers from social 
phobia which began around late 1999 and continues unabated to 
date.  The Axis I diagnosis was Social phobia.  No Axis II 
diagnosis was reported.  His GAF was 65.  He was competent to 
handle funds and capable of following directions and 
attending to activities of daily living. 

VA treatment records from 2006 to 2009 reveal ongoing 
treatment for his social phobia symptoms, with some 
differential diagnoses made.  In May 2006 he was seen for 
complaints that included excessive sweating, and reported he 
did not know what triggered it, but it was worse when he was 
assigned to Saudi Arabia.  His wife reported he gets angry 
easily and is nervous.  He denied feeling depressed or having 
flashbacks.  He was assessed with hyperhidrosis, which could 
be mentally related.  

Mental health consult in October 2006 revealed he was 
evaluated for PTSD and reported having difficulty 
concentrating or remembering, irritability and muscle tension 
with restlessness most of the time, and first noticed them in 
Saudi Arabia.  He was noted to have intermittent eye contact 
and shifted in his chair frequently.  He was very 
apprehensive answering questions with his wife present but 
was able to respond with "yes no" responses when she left.  
His face was noted to be red and he clenched his hands and 
held his breath at intervals during the interview.  His wife 
reported that he was irritable and not able to concentrate 
during conversations during the past 10 years.  On 
examination for PTSD he denied most PTSD symptoms but 
endorsed hyperarousal symptoms of sleep disturbance, 
difficulty concentrating and irritability and hypervigilance.  
He also reported "body heat waves and sweating."  Mental 
status examination was noteworthy for his appearing tense and 
guarded, and thought content was noted for intrusive 
thoughts, hypervigilance and mistrustfulness.  His mood was 
anxious with congruent affect.  The diagnosis was generalized 
anxiety disorder (GAD) and his current GAF was 80.  He was 
noted to not meet the criteria for PTSD.  

He was referred for further evaluation to VA's mental health 
clinic, in November 2006 where he reported having been always 
uneasy talking to a crowd.  He reported a history of marked 
and persistent fear of one or more social or performance 
situations where he is exposed to scrutiny, such as when he 
was before commanding officers, or exposed to unfamiliar 
people.  He feared showing anxiety symptoms which would be 
embarrassing.  He reported avoiding such situations as much 
as possible and when he tried to endure such situations he 
always had intense anxiety and distress.  He recognized his 
fear as excessive and unreasonable.  He reported treatment 
with Zoloft which he decided to stop after 2 weeks.  He also 
reported severe stress when trying to interview for jobs 
after service.  He managed to find a job with the military as 
a civilian.  He decided to seek help due to continued 
symptoms of anxiety.  Socially he reported getting along with 
classmates but was a loner.  He was working on his bachelors 
degree and was working as an environmental specialist.  He 
was married since 1985.  

Mental status examination was noteworthy for his mood being 
anxious and mildly depressed.  Otherwise no significant 
psychiatric manifestations or impairment were noted.  He was 
assessed with Axis I social anxiety disorder, generalized and 
Axis II avoidant personality disorder.  His GAF was 68.  
Plans included ongoing treatment with medication therapy and 
individual therapy.  A December 2006 primary care 
computerized problem listed as anxiety and phobic neuroses 
and PTSD.  

In January 2007 he was seen for complaints of some side 
effects of his psychotropic medications, with no significant 
psychiatric symptoms reported, other than complaints of 
ongoing anxiety especially when he has to make presentations 
to his superiors at work.  He talked about his "stage 
fright."  He denied any problems with sleep or appetite, and 
denied drinking or illegal drug use.  Mental status 
examination was unremarkable other than a mildly anxious but 
euthymic mood.  His diagnosis and GAF score was unchanged 
from the November 2006 mental health evaluation.  

On mental health follow-up in February 2007 he addressed 
problems he had with anger that is usually expressed at home, 
but not at work where he manages to exhibit calmness around 
coworkers.  His Axis I diagnosis was changed to generalized 
anxiety disorder and social anxiety disorder, but his GAF 
score was still unchanged at 68.  In March 2007 he denied 
having anxiety attacks since his last visit, but had negative 
thoughts about a coworker he had been disgruntled with many 
years ago and he expressed thoughts of wanting to harm this 
person, but he denied actual homicidal plans.  He also 
discussed an upcoming work related convention he was to 
attend and was concerned that he might be anxious but thought 
he would be able to overcome his anxiety.  His mental status 
findings were negative for any significant findings of 
psychiatric manifestations or impairment and the diagnosis 
and GAF score was the same as in February 2007.  

In April 2007 he reported doing better with depression and 
anxiety but was having problems with anger, including towards 
a particular group of people, although he indicated he was 
able to work around such groups without showing anger.  
However he denied any homicidal thoughts or other abnormal 
thoughts.  Findings, diagnosis and GAF scores were unchanged 
from the previous months.  By June 2007 he was able to 
exercise some control over his angry emotions but still had 
some angry thoughts at times.  Objective mental status 
findings, diagnosis and GAF score remained unchanged.  

In September 2007 he reported he had not had any angry 
outbursts but still had problems with lingering issues in his 
mind.  He had problems with authority figures and attributed 
it to the way he grew up.  Otherwise he had no problems and 
the mental status findings, diagnosis and GAF score was 
unchanged.  Likewise the GAF score and diagnosis in a 
November 2007 note was unchanged from the preceding months, 
and he reported that he had no anger outbursts at work or 
home.  He indicated he had no major episode of anxiety or 
panic and that his medication was helping him.  The only 
complaint of significance was that he reported still dreaming 
about being aggressive towards a certain person from the 
military who he has not seen in 20 years.  

VA treatment records from 2008 reveal that in April 2008 he 
was doing better with his anger, but still had occasional 
violent thoughts, although he denied being homicidal.  He 
reported finishing his bachelor's degree in environmental 
studies and described having a wonderful life, but could not 
understand why he has anger.  Objective findings on mental 
status examination continued to be negative for any 
significant findings of psychiatric manifestations or 
impairment and the diagnosis and GAF score was unchanged at 
68.  

In September 2008 he was seen at mental health with a history 
of having discontinued one of his medications, quetiapine 
because it made him tired, but on further discussion it 
appeared his complaints of tiredness were not related to 
medication.  He denied any problems with work stress and 
indicated he had no concentration or major memory problems.  
He had recurrences of violent dreams of hurting someone since 
discontinuing Seroquel, but denied any desire to carry out 
thoughts of hurting others.  He also complained of muscle and 
joint pains, but these complaints were localized to the lower 
extremities, with no mention of left upper extremity 
problems.  Objective findings, the diagnosis and GAF score 
was unchanged from April 2008.  

By February 2009 he reported doing better without violent 
thoughts since he resumed his medication.  He reported 
generally doing well and continued working in the 
environmental area.  Objective mental status findings, the 
diagnosis and GAF score were unchanged from April 2008.  
However in April 2009 he again stopped taking Seroquel due to 
side effects affecting his speech.  Even without the mood 
stabilizer he has been able to control his temper and not be 
moody.  He reported applying for a higher level position and 
thought he could handle the job.  He offered no complaints.  
Again there was no evidence of significant findings of 
psychiatric manifestations or impairment and the diagnosis 
and GAF score was unchanged at 68.  

In July 2009 he reported doing well until he ran out of 
medication 3 days ago and his wife noted that he was back to 
being short tempered and irritable and had a road rage on one 
occasion.  He reported having done very well on his 
medication, and agreed to resume it.  He denied any 
significant psychiatric symptoms and objective mental status 
examination was unchanged from the prior month.  His 
diagnosis continued to be Axis I generalized anxiety 
disorder, social anxiety disorder, Axis II avoidant and 
borderline personality and his GAF was 68.

The records from 2006 through 2009 are repeatedly negative 
for any history or mental status findings of suicidal 
thoughts, intent or behavior, or of any evidence of psychotic 
thought.  Except for the above described instances of harmful 
thought without actual intent that he expressed about a 
certain individual, he was negative for homicidal thought, 
intent or behaviors.  Nor was there evidence of impairment in 
insight and judgment in the records from 2006 to 2009.  

The report of a June 2009 VA psychiatric examination for the 
Veteran's social phobia related complaints of his symptoms 
which continued to include sweating, anxiety, attempts to 
avoid social setting and declining social invitations which 
might advance his career.  He reported passing up multiple 
opportunities which might have advanced his career.  He did 
not seek the limelight and avoided any potentially career 
advancing event which might have entailed appearing in public 
as the focus of scrutiny.  He never suffered from formal 
panic disorder or any other significant mental health 
disorder.  He had no history of alcohol or drug use.  

In addition to being uncomfortable in settings where he would 
be under public scrutiny, he was also uncomfortable in any 
setting where he might make eye contact with other people and 
they might look at him for a period of time.  He tended to 
avert eye contact in public.  If he has to look at somebody, 
he might mumble "hello" but will not engage in further 
conversation.  He might even change aisles in a supermarket 
if he is walking in an aisle and there are many people 
approaching.  He reported difficulty finding a job after he 
retired from the military in 2005, despite excellent 
qualifications.  He believed that he did not receive certain 
job offers because of his obvious anxiety while interviewing, 
and reported was flushed and sweated profusely.  He reported 
receiving an appropriate job in October 2005 but did not have 
to interview for this job.  He finished his Bachelor's degree 
in 2005 and purposefully took online courses to avoid 
appearing in public.  He reported having attended a 
convention for people in his field and attended all courses, 
but sat in the back, trying to be anonymous.  He did not 
socialize with others afterwards and ate alone in his room.  
He was not anxious in settings where he is alone.  His wife 
will sometimes force him to attend concerts or public 
outings, during which he remains aloof and anxious.  

He denied suicidal, homicidal, psychotic, manic, hypomanic or 
obsessive or compulsive thought.  He began outpatient mental 
health treatment at the VA in 2005 and currently was seen 
every 2 months.  He was receiving quietapine, Paxil and 
clonazepam.  These medications helped his symptoms somewhat.  
He had no difficulty sleeping or eating.  

His past history revealed that he was employed for the past 5 
years as an environmental specialist.  He always performed 
well although both the Air Force and private setting his 
advancement was stymied by his anxiety.  

Mental status examination revealed that he was polite, 
cooperative and maintained good eye contact.  He was 
considered a truthful and reliable historian.  His thought 
processes were goal directed and behavior was normal.  He was 
oriented in all spheres and memory function was good.  Mood 
and affect were anxious and he recognized this was because he 
was under scrutiny.  He was not actively suicidal, homicidal, 
manic, hypomanic, obsessive or compulsive.  His fund of 
knowledge and abstracting ability were good.  Mathematical 
and calculating ability were good.  Insight and judgment were 
good. 

The examiner opined that the Veteran suffers from the single 
psychiatric entity of social phobia.  The degree to which 
this disables him is moderate.  He has exhibited avoidant 
behavior in many settings which stymied his career 
advancement.  Additionally he was anxious almost daily in 
public.  He was deemed capable of managing his benefits and 
could perform all activities of daily living.  He was capable 
of forming appropriate work and social relationships although 
it takes him a while to do so.  He processed information 
normally.  He continued to require psychotropic medication 
and outpatient mental health care.  The examiner opined the 
Veteran is capable of working full time on a mental health 
point of view.  He clearly suffers from multiple symptoms of 
social phobia while at work and any public setting.  

The Axis I diagnosis was social phobia, generalized, 
moderate.  No other Axis I or II diagnosis was made.  His GAF 
score was 60 with previous score of 65 noted.   

Social Phobia is rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9403.  38 C.F.R. § 4.130 
(2009).  A 30 percent rating is warranted for social anxiety 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self- care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9403.  A 50 percent rating 
is assigned under when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of an 
increased rating for the veteran's social phobia.  His 
symptoms from this disorder simply do not reach the level to 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Overall the evidence reflects that from the time of initial 
entitlement, his social phobia symptoms were generally mild, 
with relatively high GAF scores generally ranging from the 
60's as high as 80 shown to reflect this.  The April 2005 VA 
examination showed his GAF score to be 65, and the most 
recent VA examination of June 2009 showed a current GAF score 
of 60, with past score of 65 noted.  The VA treatment record 
from October 2006 gave the high score of 80, but subsequent 
records from late 2006 through 2009 repeatedly gave a GAF 
score of 68.  His major problems shown in the records and 
examination reports included anxiety primarily in social 
settings, with physiological manifestations such as sweating, 
and some irritability and anger problems.

In general, he is shown to have rather good relationships 
with his family members, including a long term marriage to 
his only wife, lasting over 20 years.  Occupationally, he is 
shown to be successful and to be progressing in a post 
service career requiring high cognitive skills, although the 
social phobia was described as possibly hindering some 
promotion potential.  

His mental status repeatedly was shown to be coherent, well 
articulated, with no evidence of any psychosis, impulse 
problems or homicidal thoughts, and only rare instances of 
suicidal thoughts. Cognitively he had no memory impairment 
nor other deficiencies in cognition or judgment noted 
repeatedly throughout the records.  Nor did the records show 
his symptoms to interfere with his ability to care for 
himself to include maintaining personal hygiene.  His social 
phobia symptoms were described by the examiner in June 2009 
as moderate, causing some impairment to his social 
functioning, but he was noted to be capable of forming 
appropriate social and work relationships although it took 
some time.  He was deemed capable of working full time. Thus 
the records along with the March 2009 examination tend to 
show symptoms reflective of no more than a 30 percent rating 
under the criteria.

The Board has considered whether a staged rating is 
appropriate from initial entitlement.  However, in the 
present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.

Thus the preponderance of the evidence is against a 50 
percent rating for the veteran's service-connected social 
phobia.

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R § 3.321(b)(1) (2009).  In this case, 
the evidence fails to show the veteran to be unemployable or 
to have had frequent hospitalizations due to his service-
connected residuals of left ulnar fracture, sinusitis or 
social phobia.  There is no record of post service 
hospitalizations for any of these disorders, and in fact 
regarding the sinusitis, he does not even seek outpatient 
treatment.  Regarding employability, he is shown to work full 
time, with the only occupational impact shown to be some 
adverse affects from the social phobia affecting possible 
promotion potential.  He is shown to be adequately 
compensated for this disorder by the schedular criteria for 
psychiatric disorders which compensates for social and 
occupational impact.  Likewise he is adequately compensated 
for his left elbow disability by the schedular criteria which 
compensates for pain, weakness, loss of motion and deformity.  
Regarding his sinuses, there was no evidence of treatment or 
occupational impact and his symptoms are correctly rated as 
noncompensable by the applicable criteria.  


ORDER

An initial disability rating of 20 percent is granted for 
left elbow fracture, with residual valgus deformity, for the 
entire appeal period, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial compensable rating for sinusitis is denied.

An initial rating in excess of 30 percent disabling for 
social phobia is denied.


REMAND

A review of the evidence reflects that Remand is necessary to 
afford proper adjudication of the Veteran's claim for an 
increased rating for otitis media.  The otitis media is 
currently evaluated under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6201.  Diagnostic Code 6201 indicates that 
nonsuppurative otitis media is to be rated based on hearing 
impairment.  As such, the Ratings Schedule, under Diagnostic 
Code 6100, provides a table for ratings purposes for hearing 
impairment, established by a state licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. See 38 C.F.R. § 4.85 (2009).  

A review of the evidence reflects that the Veteran has yet to 
be examined for compensation and pension purposes to 
ascertain whether he has any hearing impairment, utilizing 
the tests described above in the criteria for Diagnostic Code 
6201.  Absent such evaluation, the Board is unable to 
properly ascertain the current level of disability for the 
Veteran's otitis media, to include the presence and severity 
of any hearing loss.  Moreover, the most recent VA 
examination of June 2009 included only a cursory inspection 
of the ears and tympanic membranes.  A more thorough ear 
evaluation is indicated to ascertain whether there may 
currently be any complications present such as labryinthitis, 
tinnitus, facial nerve paralysis or bone loss suggestive of 
the criteria for chronic suppurative otitis media under 
Diagnostic Code 6200, which allows separate evaluations for 
such complications in addition to hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and ask that he identify all sources of 
treatment for otitis media and any 
hearing loss since service.  He should be 
asked to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
Veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claims.  38 
C.F.R. § 3.159 (2009).

2.  After completion of the above, the 
AOJ should schedule the Veteran for a VA 
examination(s) to determine the nature 
and extent of his service- connected 
otitis media, to include determining the 
extent if any of hearing loss or other 
complications that may be present.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform the following.  

(a)  An examination to ascertain the 
nature and severity of hearing loss, in 
accordance with the latest AMIE worksheet 
for rating hearing loss.  The examiner 
should perform any tests or studies 
deemed necessary for accurate 
assessments, to include audiology testing 
recording speech discrimination (Maryland 
CNC) and the puretone threshold average, 
from the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz.  The 
results of this audiology testing must be 
included in the examination report.  

(b)  An examination to ascertain whether 
the Veteran's current ear condition more 
closely resembles that of a chronic 
suppurative otitis media, and if so, 
whether there are any complications 
present such as labryinthitis, tinnitus, 
facial nerve paralysis, bone loss or 
other complications present.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.  

3.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which 
reflects consideration of all additional 
evidence received.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


